Citation Nr: 1014726	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  06-10 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, including as secondary to the 
Veteran's service-connected asthma.  

2.  Entitlement to service connection for diabetes mellitus, 
including as secondary to service-connected asthma.

3.  Entitlement to an initial rating in excess of 30 percent 
for asthma.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to June 
1988.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

The issues of service connection for diabetes mellitus and an 
initial rating in excess of 30 percent for service-connected 
asthma are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's psychiatric disability, currently diagnosed 
bipolar disorder, is etiologically related to his period of 
active service.  


CONCLUSION OF LAW

An acquired psychiatric disability, diagnosed as bipolar 
disorder, was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5103, 5103A, 5107, 
7104; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity. 38 C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Certain chronic disabilities, including psychoses, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service. 
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Under 38 U.S.C.A. § 1111, a Veteran is afforded a presumption 
of sound condition upon entry into service, except for any 
defects noted at the time of examination for entry into 
service.  That presumption can be rebutted by clear and 
unmistakable evidence that such a disability existed prior to 
service and was not aggravated by service.  See Monroe v. 
Brown, 4 Vet. App. 513, 515 (1993); Green v. Derwinski, 1 
Vet. App. 320, 322 (1991); 38 C.F.R. § 3.304(b).  

Contentions and Recitation of Evidence

The Veteran contends in his notice of disagreement that he 
developed a depressive disorder secondary to his asthma.  He 
contends that the injury to his respiratory system occurred 
because he was exposed to the chemical lye.  This injury 
caused the Veteran to be put on a physical profile, so he 
could not run and do the necessary physical activities to 
keep his weight down, causing his harassment by peers and 
superior officers and depression.  He contends that this 
depression has continued to escalate since leaving the 
military.  The Veteran's representative notes that the 
Veteran acquired his asthma after cleaning a barracks latrine 
with lye in service.  The representative contends that it was 
no coincidence that he attempted to commit suicide in 2004 by 
drinking toilet cleaner.  

The Veteran's entrance examination contains no indication of 
any psychiatric issues upon induction into service.  There 
was also no indication of asthma or reactive airway disease.  
Service treatment records in November 1987 show the Veteran 
with the Veteran suffered from reactive airway disease.  
December 1987 records show the Veteran had an onset of 
symptoms of reactive airway disease and nocturnal dyspnea and 
increasing symptoms suggestive of asthma.  Another December 
1987 record shows the Veteran was put on a physical profile 
limiting his activities due to his reactive airway disease.  
The Veteran's May 1988 examination for administrative 
discharge noted treatment for reactive airway disease/asthma.  
There are also indications in the Veteran's treatment records 
that he was cited for being overweight.  The Veteran's 
service treatment records are negative for any complaints or 
treatment of psychiatric issues.  

Following service, the earliest treatment records located in 
the claims file for psychiatric complaints date from 2004.  
Private treatment records show the Veteran was referred for 
treatment following a suicide attempt.  The Veteran attempted 
to commit suicide by ingesting toilet bowel cleaner.  The 
Veteran indicated in these records that he was first 
hospitalized for depression sometime between 1998 and 2000 
and the Veteran related to an examiner that he was physically 
abused as a child.  The examiner concluded the Veteran had 
dissociative identity disorder, psychotic disorder, 
depressive disorder, anxiety disorder, alcohol abuse and 
cannabis abuse.  The Veteran continued on individual therapy.  

VA treatment records from 2001 to 2006 show the Veteran was 
treated for psychiatric disorder variously diagnosed as mood 
disorder, anxiety disorder, depression, posttraumatic stress 
disorder (PTSD) and bipolar disorder.  

Records from the Social Security Administration show the 
Veteran was granted disability benefits based on a primary 
diagnosis of varicose veins of the lower extremities and a 
secondary diagnosis of affective or mood disorder.  

A December 2006 VA examiner, who examined the Veteran, noted 
that the Veteran had a history of extensive mental problems.  
The Veteran asserted during his interview that he remember 
the onset of his depression as occurring in the military in 
1988, about six months prior to being discharged.  He used 
lye to clean showers and developed what is now asthma.  The 
Veteran contended that after this, he was unable to perform 
up to the physical standards demanded by the Army and was 
ridiculed by his commanding officers.  Since he could not 
run, he became more and more depressed because of his weight 
gain.  He loved the Army, because it enabled him to leave 
home and escape the chaotic and traumatic environment he grew 
up in.  The Veteran reported that over the following years he 
continued to have episodes of major depression and some 
psychotic symptoms such as hearing voices.  He also made two 
serious suicide attempts, one in 1994 by overdosing and 
another in 2004 by drinking toilet bowel cleaner.  The 
examiner noted that although the Veteran had a history of 
major depression with psychotic features, he has subsequently 
been diagnosed with bipolar disorder, which replaces the 
major depression diagnosis.  The examiner also noted a 
diagnosis of PTSD and dissociative identity disorder related 
to childhood abuse by his father.  

The examiner noted details of the Veteran's PTSD and 
dissociative identity disorder and that the Veteran endorsed 
that these symptoms occurred sometime after he left the 
military.  The examiner found the Veteran to be a reliable 
historian and was alert and oriented to person, place, time 
and situation.  Mood was anxious and depressed with reactive 
affect.  He has depression intermittently about every two 
weeks, lasting about two days; these alternate with his manic 
episodes.  The examiner noted a number of medical records she 
reviewed from 2004 to 2006, including private and VA records.  
She diagnosed the Veteran with Axis I diagnoses of bipolar 
disorder, not otherwise specified (NOS); PTSD; dissociative 
identity disorder and alcohol dependence, in partial 
remission.  In explanation, the examiner noted that the 
Veteran had been previously diagnosed with depressive 
disorder with psychotic features.  She stated that this 
diagnosis is now replaced with bipolar disorder, which 
includes manic and depressive phases, as well as psychotic 
symptoms.  She opined that the bipolar disorder at least as 
likely as not represents a progression of the depression 
disorder. 

The VA examiner went on to opine that the Veteran developed 
significant symptoms of depression after the incidents that 
caused his asthma.  He became depressed because he could no 
longer function effectively in the military and had to leave.  
However, the examiner noted that the Veteran suffered abuse 
at the hands of his father all throughout his childhood.  
Therefore, the examiner opined that the Veteran was likely to 
have had some degree of depression prior to the military and 
it was at least as likely as not that the depression is due 
to his asthma.  

The Board notes that some of the questions put to the 
examiner by the RO and her responses are a bit unclear.   The 
RO sent a request for clarification and the examiner provided 
an addendum opinion, which is also a bit unclear.  However, 
the examiner opined that the Veteran's depression probably 
originated in his childhood as a result of abuse, but that 
asthma exasperated his depression.  

Analysis

In analyzing this case, a question for the Board is whether 
the Veteran's currently diagnosed psychiatric disabilities 
preexisted service (as indicated as a possibility by the 
post-service medical records).  

Here, the "presumption of soundness" under 38 U.S.C.A. 
§ 1111 applies, as there was an induction examination in 
which the later-diagnosed psychiatric disabilities were not 
detected.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994); 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The burden 
of proof is thus on the Board to rebut the presumption by 
producing clear and unmistakable evidence that an injury or 
disability existed prior to service.  Kinnaman v. Principi, 4 
Vet. App. 20, 27 (1993).  

In the present case, there are no pieces of documentation 
confirming that the Veteran was treated for psychiatric 
symptoms prior to service.  The only evidence of record 
showing the Veteran suffered from depression or any other 
psychiatric disability is medical evidence first dated in 
2004 where the various examiners attribute the Veteran's 
initial problems to childhood abuse (which would pre-date 
service).  However, the standard for the Board, as noted 
above, is clear and unmistakable evidence to rebut the 
presumption of soundness.  

In Kinnaman, the Court of Appeals for Veterans Claims (Court) 
held that a final diagnosis four months after induction into 
service did not in itself show clearly and unmistakably that 
the disease existed before service, when that disease was not 
noted on the Veteran's entrance physical.  Kinnaman, 4 Vet. 
App. at 27.  The record in that case also contained other 
evidence that a doctor indicated it was "probable" that the 
Veteran's condition began before service.  Id.  The Court 
also held that the doctor's statement that there were signs 
which indicate or suggest that the condition was present 
prior to induction and his opinion that it was probable, but 
not absolutely certain, that the condition began prior to 
service, when considered with the other evidence, did not 
constitute clear and unmistakable evidence.  Id.  

The Board finds that the evidence in this case does not even 
approach what was available in Kinnaman.  Here, the Veteran's 
induction physical was normal, and he was not diagnosed with 
any psychiatric disability until many years after service.  
Given the normal induction examination, no indication of any 
psychiatric problems in service in the service treatment 
records and the absence of definitive pre-service medical 
records, the Board finds that like in Kinnaman, the evidence 
falls short of that high standard of clear and unmistakable 
evidence.  As such, the presumption of soundness under 
38 U.S.C.A. § 1111 applies, and the question becomes whether 
the Veteran's acquired psychiatric disability (now diagnosed 
as bipolar disorder) was incurred in or related to the 
Veteran's service.  

The Veteran's service treatment records do not show the 
Veteran made complaints or received treatment for any 
psychiatric disorder during active duty service.  Though the 
Veteran was not diagnosed with any psychiatric disabilities 
or depression while in service, "the fact that a condition 
was not diagnosed cannot, by itself, serve to rebut a 
subsequent expert diagnosis."  Hanson v. Derwinski, 1 Vet. 
App. 512, 516 (1991).  Post-service treatment records show 
that the Veteran currently suffers from a number of different 
psychiatric disorders, including a depressive disorder that 
is now characterized as bipolar disorder.  The Veteran 
contends that he first experienced depression in service due 
to the restrictions his asthma place on him and has had 
problems ever since discharge with psychiatric issues.  

There is no contrary medical opinion of record against the 
Veteran's claim.  Not only is there no medical opinion 
against the Veteran's claim, but there is medical evidence -- 
the December 2006 VA medical opinion -- in support of the 
Veteran's claim; that is, linking the Veteran's depression 
(which later became bipolar disorder) to his military 
service.  In fact, the examiner specifically stated that the 
Veteran's depression was caused by or exasperated by his 
development of asthma in service.  This depression became a 
depressive disorder that progressed into bipolar disorder 
with manic and depressive phases.  Taking into account the 
Veteran's development of asthma in service, the 
symptomatology reported by the Veteran, post-service VA and 
private treatment records and the unrefuted December 2006 VA 
examiner who opined that the Veteran's depression was related 
to developing asthma in service (which became a depressive 
disorder that progressed into a bipolar disorder), it is 
clear that the evidence linking the Veteran's bipolar 
disorder to service is at least in equipoise.  

When there is approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, as 
the evidence is at least in equipoise, the benefit of the 
doubt doctrine is applicable and the Veteran prevails.  The 
claim for service connection for an acquired psychiatric 
disability, diagnosed as bipolar disorder, is granted. 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In light of 
the favorable determination contained herein, however, 
further development with regard to VA's duties to notify and 
assist would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).


ORDER

Service connection for an acquired psychiatric disability, 
diagnosed as bipolar disorder, is granted.  


REMAND

The Veteran submitted a statement in February 2009 indicating 
that there were medical records to support his appeal from 
the VA Medical Center (VAMC) in Evansville, Indiana from 
March 2007 to April 2008.  The last set of VA treatment 
records in the claims file are from September 2006 and the 
last VA examination is from November 2006.  VA treatment 
records that reflect the current state of the Veteran's 
disability are pertinent to the Veteran's claim for an 
increased rating of his service-connected asthma.  These 
records are not associated with the claims file and must be 
obtained.  See 38 C.F.R. § 3.159(c)(2) (2009).  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran underwent a November 2006 VA examination 
regarding the etiology of his diabetes mellitus.  The 
examiner opined that the Veteran's diabetes mellitus was not 
related to service on a direct basis or due to his service-
connected asthma.  However, the examiner stated in his 
opinion that if the Veteran had recurrent treatment with 
systemic steroids, it was possible to connect the asthma 
diabetes.  The examiner noted that the Veteran did not give a 
history of systemic steroid use.  However, in February 2009, 
the Veteran submitted a statement that he believes that his 
diabetes is secondary to the continual steroids used to 
control his service-connected asthma.  In addition, it is not 
clear that the November 2006 VA examiner reviewed the 
Veteran's private medical records from Dr. R. from 1989 to 
2002, as the VA examiner specifically listed the records 
reviewed and these records were not included in the list.  

VA's duty to assist includes a requirement to conduct a 
thorough and contemporaneous examination of the Veteran that 
takes into account the records of prior examinations and 
treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991); 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that 
once VA undertakes the effort to provide an examination for a 
service-connection claim, even if not statutorily obligated 
to do so, it must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided).  

Therefore, given the above contentions by the Veteran and the 
records that appear not to have been reviewed by the November 
2006 VA examiner, the Board finds that the Veteran should be 
afforded another VA medical examination with a nexus opinion 
to determine whether the Veteran's diabetes mellitus is 
etiologically related to the Veteran's service-connected 
asthma, including as due to alleged treatment with systemic 
steroids.  

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2009). 


Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment 
records dated from September 2006 to 
present, including records from the VAMC 
in Evansville, Indiana.  

2.  The RO should contact the Veteran and 
request the names, addresses, and dates of 
treatment or examination, of all private 
health care providers who have treated or 
examined him for his asthma or diabetes 
mellitus since 2006.  After obtaining any 
necessary authorization, the RO should 
request copies of the records of such 
identified treatment or examinations which 
are not currently of record.  

3.  When the above has been accomplished, 
the Veteran should be afforded a VA medical 
examination, with an appropriate examiner, 
to determine the nature and etiology of the 
Veteran's diabetes mellitus.  The Veteran's 
claims file must be made available to the 
examiner prior to the examination, and the 
examiner must review the entire claims file 
in conjunction with the examination.  All 
tests and studies deemed necessary by the 
examiner should be performed.  

Based on a review of the claims file, the 
clinical findings of the examination, and 
the results of any tests and/or studies 
performed, the examiner is requested to 
offer an opinion addressing the following 
questions:

a.  Is it at least as likely as not (e.g., 
a 50 percent or greater probability) that 
the Veteran's diabetes mellitus: (1) is 
directly related to the Veteran's military 
service in any way; or, (2) was manifested 
within one year from the Veteran's 
separation from service?

b.  Is it at least as likely as not (e.g., 
a 50 percent or greater probability) that 
the Veteran's asthma, to include the 
treatment with systemic steroids: (1) is 
the cause of his diabetes mellitus; or, (2) 
caused a worsening of his diabetes mellitus 
beyond the natural progress of the 
diabetes?

A complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten report.

4.  After completion of the foregoing, and 
after undertaking any further development 
deemed warranted by the record, the RO 
should again readjudicate the claim.  Then 
afford the Veteran the requisite 
opportunity to respond before the claims 
folder is returned to the Board for 
further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


